      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



JEREMIAH FOSTER, as trustee of the
STM Liquidating Trust,                            CV-18-84-GF-BMM
                         Plaintiff,
                                                  ORDER ON CROSS-MOTIONS
       vs.                                        FOR SUMMARY JUDGMENT ON
                                                  COUNT I AND DEFENDANT’S
DENNIS CONNER, an individual, and                 MOTION FOR SUMMARY
JOHN DOES 1−10,                                   JUDGMENT ON COUNTS II−IV.

                         Defendants.




      Plaintiff Jeremiah Foster (“Foster”) filed an Amended Complaint against

Defendant Dennis Conner (“Conner”) and John Does 1−10, alleging claims related

to the bankruptcy of several Shoot the Moon entities (“STM”). Doc. 39. Count I of

the Amended Complaint alleges Preferential Transfer under 11 U.S.C.

§§ 547 & 550. Id. at 7. Foster filed a Motion for Summary Judgment on Count I.

Doc. 64. Conner filed a Cross-Motion for Summary Judgment on Count I and for

attorney fees. Doc. 68. Counts II−IV of the Amended Complaint allege Fraudulent

Transfer under 11 U.S.C. §§ 548 & 550, Mont. Code Ann. § 31-2-333(1)(b), and

Mont. Code Ann. § 31-2-334(1). Conner filed a Motion for Summary Judgment on



                                           1
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 2 of 21



Counts II−IV and for attorney fees. Doc. 71 at 9−11. The Court held a hearing on

September 28, 2020. Doc. 104.



BACKGROUND.

      Foster alleges various claims against Conner that stem from loans and

transfers made between Conner and STM. Doc. 39 at 7−12. Conner acquired a one-

quarter membership interest in STM in 2005. Doc. 90 at 7. Conner provided STM

multiple with loans over the subsequent years, including $1,000,000 in June 2012

and $200,000 in July 2012. Doc. 70 at 4.

      Conner expressed concerns in late 2012 regarding STM’s financial situation.

Doc. 90 at 7. Conner sought to relinquish any membership interest in STM. Id. at 8.

STM and Conner reached a redemption agreement regarding Conner’s membership

interest under which STM would transfer the ownership of certain real property (“the

bank property”) to Conner. Id. Conner accepted the bank property subject to a

secured debt owed to Global Mortgage and Credit, LLC, in August 2014. Id. at 8−9.

Conner paid the debt to Global Mortgage with a loan that Conner financed through

Prairie Mountain Bank. Id. at 9. Conner sold the bank property for $975,000.00 in

December 2014 and assigned the lease to Steve Galloway for $975,000.00. Doc. 39

at 7. Conner paid the balance of the loan to Prairie Mountain Bank. Id.




                                            2
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 3 of 21



      Conner and STM consolidated the 2012 loans with a promissory note in

February 2014. Doc. 70−3 at 1. The promissory note required STM to repay

$1,248,352.15 in weekly installments of $5,000 plus 10 percent interest. Id. at 6−10.

STM made 74 payments to Conner between February 2014, and August 2015.

Doc. 70−4 at 1.

      On October 21, 2015, STM filed a voluntary petition for relief under

Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy

Court for the District of Montana. Doc. 39 at 3. Foster filed an Amended Complaint

against Conner in federal district court on November 1, 2019. Doc. 39 at 1. Foster

alleges the following claims: (1) the transfer of the bank property constitutes

fraudulent transfer under 11 U.S.C. §§ 548 & 550, Mont. Code Ann.

§ 31-2-333(1)(b), and Mont. Code Ann. § 31-2-334(1); and, (2) the three payments

made on the promissory note (7/27/15, 8/10/15, and 8/31/15) constitute preferential

transfers under 11 U.S.C. §§ 547 and 550. Id. at 7−12. Foster asks the Court to

grant summary judgment on the preferential transfer claim. Doc. 64. Conner asks

the Court to grant summary judgment on the preferential transfer and fraudulent

transfer claims. Doc. 68 & 71.




                                             3
       Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 4 of 21



LEGAL STANDARD.

      The Court “shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a).



COUNT I—PREFERENTIAL TRANSFER.

      The Bankruptcy Code, 11 U.S.C. § 547(b), authorizes a bankruptcy trustee to

avoid any transfer of an interest of the debtor in property if the following five

conditions are satisfied: (1) the transfer benefits a creditor; (2) the transfer was made

on account of antecedent debt; (3) the transfer was made while the debtor was

insolvent; (4) the transfer was made within 90 days of bankruptcy; and, (5) the

transfer enables the creditor to receive a larger share of the estate than if the transfer

had not been made. Union Bank v. Wolas, 502 U.S. 151, 154−55 (1991).

      The fifth condition of a preferential transfer claim requires satisfying the

“greater-amount test.” In re Lewis W. Shurtleff, Inc., 778 F.2d 1416, 1421 (1985).

To satisfy the “greater-amount test,” the bankruptcy trustee must prove that the

creditor received from the alleged preferential transfer a greater amount than the

creditor would have received from the bankruptcy proceeding. The parties dispute

the application of the greater-amount test in this case. The Court need not resolve

this dispute, however, because Foster’s claim for preferential transfer can be

                                               4
       Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 5 of 21



resolved on other grounds. The Court outlines below the parties’ arguments on the

greater-amount test for context.

      CONNER’S ARGUMENT.

      Conner contends that the Court should grant summary judgment on Count I—

Preferential Transfer because Foster cannot prove that Conner received a greater

amount from the transfers than Conner would have received from a hypothetical

Chapter 7 Bankruptcy proceeding. Doc. 69 at 5−7. STM transferred $20,123.08 to

Conner during the 90-day preferential period of the STM bankruptcy. Doc. 39 at 8.

Conner has a claim against the bankruptcy estate for $923,351.12. Doc. 69 at 6.

Conner’s claim amounts to roughly 4.3% of STM’s $21,400,000.00 total unsecured

debt. As of April 2020, the bankruptcy estate had approximately $800,000 to

distribute to unsecured creditors. Id. Conner argues, that even if the trustee fails to

acquire any more assets, Conner would be entitled to at least $34,000.000 (4.3% of

$800,000) in a Chapter 7 bankruptcy proceeding. Id. at 8. Conner argues that Foster

fails to satisfy the greater-amount test because Conner would receive approximately

$14,000 more from a Chapter 7 Bankruptcy proceeding ($34,000) than he had

received in transfers ($20,123.08). Id.

      FOSTER’S ARGUMENT.

      Foster seeks a different application of the greater-amount test. Doc. 94.

Foster contends that § 547(b) requires that Foster must establish that unsecured

                                              5
       Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 6 of 21



creditors “would receive less than 100% of his claims in a chapter 7 bankruptcy if

the transfer had not been made.” Doc. 65 at 9 (citing Palmer Clay Prods. Co. v.

Brown, 297 U.S. 227, 229 (1936)). Foster alleges that if “the distribution in

bankruptcy is less than one-hundred percent, any payment ‘on account’ to an

unsecured creditor during the preference period will enable that creditor to receive

more than he would have received in liquidation had the payment not been made.”

Id. at 10 (citing In re Lewis W. Shurtleff, Inc., 778 F.2d at 1421).

      The holding in Palmer Clay results from the application of the greater-amount

test to a unique set of circumstances. 297 U.S. at 229. Palmer Clay determined that

when a creditor receives a transfer of any amount during the preferential period, plus

the amount the creditor was entitled to receive from a Chapter 7 liquidation, that

transfer necessarily would be a preferential transfer under § 547(b) when the estate

distributes less than 100 percent of the debtor’s unsecured debt. In re Lewis W.

Shurtleff, Inc., 778 F.2d at 1420−21 (citing Palmer Clay Prods. Co. v. Brown, 297

U.S. at 229). Foster concludes that Foster satisfied the greater-amount test because

Conner received $20,123.08 in transfers and the bankruptcy estate will distribute

less than 100 percent of the debtor’s unsecured debt.

      ORDINARY COURSE OF BUSINESS EXCEPTION.

      The Bankruptcy Code provides several exceptions to a preferential transfer

claim. 11 U.S.C. § 547(c). Under the ordinary course of business exception, the

                                              6
       Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 7 of 21



trustee may not avoid a transfer under § 547(b) if the transfer was (1) in payment of

a debt incurred by the debtor in the ordinary course of business or financial affairs

of the debtor and the transferee; (2) made in the ordinary course of business or

financial affairs of the debtor and the transferee; and, (3) made according to ordinary

business terms. 11 U.S.C. § 547(c)(2)(A−C). Conner bears the burden of proving

these elements by a preponderance of the evidence. In re Food Catering & Housing,

Inc., 971 F.2d 396, 398 (9th Cir. 1992).

             (1) DEBT INCURRED IN THE ORDINARY COURSE OF BUSINESS.

      The first element of the ordinary course of business exception requires that

Conner prove that the debtor made the transfer in payment of a debt incurred in the

ordinary course of business or financial affairs of the debtor and the transferee.

11 U.S.C. § 547(c)(2).     This element requires an inquiry into the “pattern of

interaction between the actual creditor and the actual debtor in question.” In re

Ahaza Sys., Inc., 482 F.3d 1118, 1124 (9th Cir. 2007) (emphasis omitted).

      Conner loaned STM a large amount of money on multiple occasions between

2010 and 2012. Doc. 70 at 4. Conner loaned STM $201,300.00 in November 2010;

$60,000.00 in February 2011; $1,000,000.00 in June 2012; and, $200,000 in July

2012. Id. Conner and STM consolidated the 2012 loans into a promissory note in

the amount of $1,248,356,15 in February 2014. Doc. 70−3 at 1. These loans present

a pattern of interaction between Conner and STM in which STM regularly secured

                                              7
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 8 of 21



loans from Conner. See In re Ahaza Sys.,Inc., 482 F.3d at 1124. Conner satisfies the

first element of the ordinary course of business exception. See § 547(c)(2).

             (2) PAYMENT IN THE ORDINARY COURSE OF BUSINESS.

      The second element of the ordinary course of business exception requires that

the transfer be made in the ordinary course of business or financial affairs of the

debtor and the transferee. 11 U.S.C. § 547(c)(2)(A). Conner provided history of

payments on the promissory note that STM made to Conner. Doc. 70−4. STM made

74 payments of $5,000 plus 10 percent interest to Conner. Id. STM made 44

payments between February 2014 and December 2014. Id. STM made 30 payments

from January 2015 through August 2015. Id. STM made these payments on a near-

weekly basis. Id. These payments ranged from $6,698.08 (August 31, 2015) to

$7,752.83 (February 21, 2014). Id.

      The amount and regularity of payments proves particularly revealing in

determining whether STM made the transfers in the ordinary course of its business.

See In re Food Catering & Housing, Inc., 971 F.2d at 398. STM’s payments to

Conner prove remarkably consistent in amount and regularity. There exists no

distinguishable quality between the final 3 payments at issue here and the proceeding

71 payments except for the fact that the final 3 payments fell within the preferential

period of § 547. Id. Conner satisfies the second element of the ordinary course of

business exception. See 11 U.S.C. § 547(c)(2)(A).

                                             8
       Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 9 of 21



             (3) ACCORDING TO ORDINARY BUSINESS TERMS.

      The third element of the ordinary course of business exception requires that

the transfer be made according to ordinary business terms. 11 U.S.C. § 547(c)(2)(B).

This element “does not pose a particularly high burden for creditors.” In re

Healthcare.com, 504 F.3d 775, 791 (9th Cir. 2007). Conner’s expert witness

asserted that the interest-principal payments that STM made to Conner during this

time period were not unusual for the restaurant industry, and that nothing about these

payments would be considered “an aberration in the restaurant industry.”

Doc. 70 at 14−15.

      Foster contends STM’s financial distress removes the transfers from being

made according to ordinary business terms. Doc. 94 at 10. This argument ignores

the reality of preferential transfers and the ordinary course of business exception.

The ordinary course of business exception applies to preferential transfers under

§ 547, and preferential transfers require that the debtor be insolvent. 11 U.S.C. §

547(b). The statute’s effect requires that every preferential transfer excluded under

the ordinary course of business exception necessarily occurs while the debtor is in

financial distress. Id.

      The burden for § 547(c)(2)(B) is not particularly high. In re Healthcare.com,

504 F.3d at 791. Nothing in the record indicates that the 74 payments STM made to

Conner between February 2014 and August 2015 fell outside the ordinary business

                                             9
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 10 of 21



terms of the restaurant industry. See In re Healthcare.com, 504 F.3d at 791. Conner

satisfies the third element of the ordinary course of business exception.       See

§547(c)(2)(B).

      CONCLUSION.

      Foster filed a Motion for Summary Judgment on Count I for preferential

transfer. Doc. 64. Conner filed a Cross-Motion for Summary Judgment on Count I

for preferential transfer and attorney fees. Doc. 68. The parties disagree about the

applicable test for the final element of a preferential transfer—the greater-amount

test. The Court need not resolve this dispute because Conner established that the

transfers are excluded from scope of § 547 preferential transfers under the ordinary

course of business exception. See § 547(c)(2). Foster’s Cross-Motion for Summary

Judgment on Count I for preferential transfer is denied. Conner’s Motion for

Summary Judgment on Count I for preferential transfer is granted.



COUNTS II−IV—FRAUDULANT TRANSFER.

      The Amended Complaint alleges three different claims against Conner for

fraudulent transfer. Doc. 39. Count II alleges fraudulent transfer under 11 U.S.C.

§ 548. Id. at 9−10. Count III alleges fraudulent transfer under Mont. Code Ann.

§ 31-2-333(1)(b). Id. at 10−11. Count IV alleges transfer fraudulent as to creditors

under Mont. Code. Ann. § 31-2-334(1). Id. at 11−12.

                                           10
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 11 of 21



      Each of these claims for fraudulent transfer requires the plaintiff to prove that

the debtor transferred property without receiving something of “reasonably

equivalent value.” See 11 U.S.C. § 548; Mont. Code Ann. § 31-2-333(1)(b); Mont.

Code Ann. § 31-2-334(1). The moving party must present evidence of the value

transferred and the value received. The trier of fact must then determine, after

considering the totality of the circumstances, whether the transfer was for

“reasonably equivalent value.” In re Jordan, 392 B.R. 428, 441 (Bankr. D. Idaho

2008).

      Foster must prove that STM transferred the bank property to Conner without

STM having received something of “reasonably equivalent value.” See 11 U.S.C. §

548; Mont. Code Ann. § 31-2-333(1)(b); Mont. Code Ann. § 31-2-334(1). STM

transferred the bank property to Conner in August 2014 allegedly to redeem

Conner’s membership interest in STM. Doc. 39 at 6. Conner received the bank

property subject to secured debt owed to Global Mortgage and Credit, LLC. Id.

Foster must prove that STM did not receive in this transfer something of “reasonably

equivalent value.” See 11 U.S.C. § 548; Mont. Code Ann. § 31-2-333(1)(b); Mont.

Code Ann. § 31-2-334(1).

      As the record currently stands, the value of the bank property and Conner’s

membership interest remain disputed material facts. See Fed. R. Civ. P. 56(a). The

Court cannot determine at this stage of litigation whether either party would be

                                             11
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 12 of 21



entitled to judgment as a matter of law. Id. The parties remain free at trial to

introduce evidence of the terms of the transfer of the bank property from STM to

Conner, including the bank property’s outstanding secured debt, the value of the

bank property at the time of the transfer, and the value of Conner’s membership

interest in STM. The trier of fact will determine whether these values constituted a

transfer of “reasonably equivalent value” under 11 U.S.C. § 548, Mont. Code Ann.

§ 31-2-333(1)(b), and Mont. Code Ann. § 31-2-334(1). See In re Jordan, 392

B.R. at 441. The Court denies Conner’s motion for summary judgment on Counts

II−IV (Doc. 71) because these disputed material facts regarding the alleged

fraudulent transfer must be resolved. See Fed. R. Civ. P. 56(a).

      “REASONABLY EQUIVALENT VALUE” AND INDIRECT BENEFIT.

      Foster argues that he does not need to prove the value of the bank property to

succeed with his fraudulent transfer claim. Foster claims that STM necessarily

received less than a “reasonably equivalent value” when it transferred the bank

property to Conner because Conner provided nothing in return. Doc. 90 at 15. In

short, Foster argues that something and nothing cannot be of “reasonably equivalent

value.”

      Foster’s analysis fails to consider the totality of the circumstances surrounding

the transfer of the bank property. In re Jordan, 392 B.R. at 441. Conner did not

provide STM direct consideration for the bank property, but determining

                                             12
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 13 of 21



“reasonably equivalent value” requires considering the totality of the circumstances.

The trier of fact may look beyond the terms of a quid pro quo transaction. The trier

of fact may consider any indirect benefits that a party may have received if the

benefits are sufficiently concrete and identifiable. In re Fox Bean Co., 287 B.R. 270,

281 (Bankr. D. Idaho 2002).

      STM transferred the bank property to redeem Conner’s membership interest

in STM. Doc. 39 at 6. Conner assumed the outstanding debt on the bank property

owed to Global Mortgage and Credit, LLC. Doc. 90 at 7. The values of any benefit

to STM remains unclear at this point. The parties remain free at trial to introduce

evidence of these disputed values, including the bank property’s outstanding secured

debt, the value of the bank property at the time of the transfer from STM to Conner,

and the value of Conner’s membership interest in STM. The Court cannot in the

meantime determine whether either party is entitled to judgment as a matter of law.

See Fed. R. Civ. P. 56(a). The Court also cautions that Conner’s efforts to introduce

evidence of the benefit to STM in the form of the redemption of his membership

interest in STM potentially opens the door to the introduction of evidence and

testimony as to why STM chose to redeem Conner’s membership interest and not

interests of other members.




                                             13
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 14 of 21



      WHITE-STEVENS AND EXPERT TESTIMONY.

      Conner argues that Foster cannot prove as a matter of law that STM did not

receive something for the bank property of “reasonably equivalent value.” In order

to prove that STM did not receive something of “reasonably equivalent value,”

Foster must present evidence of the value of the bank property at the time of the

transfer from STM to Conner. Conner contends that Foster cannot prove the value

of the bank property without expert testimony because the bank property suffers

from structural problems. Doc. 72 (citing United First Federal Sav. and Loan Ass’n

v. White-Stevens, LTD, 833 P.2d 170, 173 (Mont. 1992)). Conner overstates the

holding in White-Stevens. Foster has not disclosed expert witnesses to provide

testimony related to the value of the bank property. Expert witnesses do not

represent the only mechanism, however, by which parties can introduce evidence of

the value of real property. See Marsh, 833 P.2d 170, 173 (Mont. 1992).

      The Montana Supreme Court determined in White-Stevens that testimony

regarding the cost of floodproofing a piece of property and the impact that the

floodproofing would have on the value of that property fell beyond the ordinary

training and intelligence of the average person. White-Stevens, 833 P.2d at 173−75.

The Montana Supreme Court concluded that the parties needed to introduce such

testimony through expert witnesses. Id. at 171. The Montana Supreme Court did




                                           14
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 15 of 21



not proclaim that expert witnesses represent the only mechanism by which a party

may introduce evidence of the value of real property.

      The facts of White-Stevens make this clear. An appraisal firm provided a

borrower with appraisals for two properties in Missoula, Montana. Id. at 171. The

lender relied on these appraisals when it subsequently provided the borrower with

loans to purchase these two properties. Id. The borrower defaulted on the loans. Id.

The lender purchased both properties at the sheriff’s sale. Id. The lender resold the

first property for less than half of the appraisal firm’s appraised value. Id. The

lender could not resell the second property because the property had potential

problems with flooding. Id. The borrower sued the appraisal firm for negligent

misrepresentations regarding the appraisal values. Id.

      The lender’s case required it to prove that the appraisal firm negligently had

overstated the value of the appraised property. Specifically, the lender needed to

prove at trial that the true market value of the second property was significantly less

than the appraisal firm’s appraised value. The lender lacked any other evidence of

the second property’s market value other than the appraisal firm’s appraised value.

The lender did not have recent sale prices or appraisals related to those sales with

which to attack the accuracy of the appraisal firm’s appraisals. This deficiency

forced the lender to provide evidence that the character of the second property made

its true market value significantly less than the appraisal firm’s appraised value. Id.

                                             15
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 16 of 21



      To this end, the lender called several witnesses to testify at trial that the second

property required extensive floodproofing before anyone would ever buy the

property. Id. at 172−74. The lender called a land-use consultant to testify regarding

the costs of floodproofing the second property and the effect that the floodproofing

would have on the property’s true market value. Id. at 172. The appraisal firm

objected to this testimony on the basis that this testimony constituted expert

testimony that the lender should have disclosed before trial. Id. The trial court

overruled the objection. Id. The Montana Supreme Court reversed. Id. at 174.

      The Montana Supreme Court determined that the land use consultant’s

testimony regarding the cost of floodproofing the second property and the effect that

the floodproofing would have on the property’s value fell beyond “the range of

ordinary training and intelligence.” Id. at 173. As a result, the Montana Supreme

Court concluded that the lender should have disclosed the land use consultant as an

expert witness pursuant to Rule 26 of the Montana Rules of Civil Procedure.

Id. at 173−75

      The Montana Supreme Court did not conclude, as Conner argues, that expert

witnesses represent the only mechanism by which parties may introduce evidence

related to the value of real property. The Montana Supreme Court recognized the

complicated interplay between the cost of floodproofing and the effect that

floodproofing the second property would have on the property’s market value.

                                              16
       Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 17 of 21



Testimony regarding this complicated interplay fell outside the ordinary training and

intelligence of the average person. Id. at 173. The lender had sought to present

expert testimony under the guise of lay testimony without having disclosed the

testimony during discovery as required by Rule 26. The Montana Supreme Court

was clear: “The days of disclosure are here.” Id. White-Stevens serves as a shield

to protect litigants from opposing parties who attempt to sneak in expert testimony

under the veil of lay testimony without having complied with the disclosure

requirements of Rule 26. Connor now seeks to use White-Stevens as a sword to

defeat Foster’s fraudulent transfer claim.

       The parties possess verified sale prices for the bank property from the

purchase by STM in 2013 and the sale by Conner in December 2014. These sales

presumably involved arms’ length transactions between willing buyers and willing

sellers.   The 2013 and December 2014 sale prices, and any appraisal reports

generated in connection with these sales, would represent probative evidence of the

value of the bank property at the time that STM transferred the bank property to

Conner in August 2014. The parties remain free, subject to the Federal Rules of

Evidence, to introduce evidence of the 2013 and December 2014 sale prices.

       If Conner wishes to attack at trial the probative value of the 2013 and

December 2014 sale prices, Conner would be in a similar situation as the lender in

White-Stevens. Conner would need to present, subject to the disclosure requirements

                                             17
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 18 of 21



in White-Stevens and Rule 26 of the Federal Rules of Civil Procedure, expert

testimony at trial explaining to the trier of fact why the 2013 and December 2014

sale prices do not accurately reflect the true market value of the bank property either

at the time of those sales or at the time at which STM transferred the bank property

to Conner in August 2014. For example, similar to White-Stevens, this testimony

could be that the bank property needed structural improvements, the extent of the

structural problems, and the cost of making the structural improvements.

White-Stevens, 833 P.2d at 172−74. The Court does not attempt to predict all the

possible theories that Conner might propound to attack the evidentiary value of the

2013 and December 2014 sale prices.

      THE LANDOWNER-WITNESS RULE.

      Connor, as a former owner of the bank property, also may testify as to the

value of the bank property during the time he was an owner. Marsh, 575 P.2d at 38.

Montana courts follow the “landowner-witness rule” in eminent domain cases where

the parties dispute the value of the property. The landowner-witness rule allows a

landowner in eminent domain cases, subject to limitations, to estimate the value of

the landowner’s property. State v. Schumacher, 590 P.2d 1110, 1115 (Mont. 1979)

(internal quotations omitted). The landowner need not be a technical expert. Id.

      Disputes on property value in eminent domain cases usually lack verified sale

prices from recent sales. The parties in this case have verified sale prices from 2013

                                             18
      Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 19 of 21



and December 2014 that provide relevant evidence as to the value of the property in

August 2014. The Court sees no reason, however, why Conner would be excluded

from testifying about what he believes was the value of the property during the time

he owned it in light of the manner in which he acquired the property as part of alleged

efforts by STM to redeem Conner’s membership interest in STM. State v. Marsh,

575 P.2d at 41.

      The landowner-witness rule limits the landowner’s testimony in several ways.

The landowner’s testimony regarding the value of the property must be reasonable.

Id. The trier of fact may use the actual 2013 and December 2014 sale prices to assess

the reasonableness of Conner’s testimony. As the Court noted above, Conner

remains free at trial to introduce evidence explaining to the trier of fact why Conner

believes the 2013 and December 2014 sale prices do not accurately reflect the value

of the bank property at the time STM transferred the bank property to Conner. See

White-Stevens, 833 P.2d at 171−74. This testimony must comply with the disclosure

requirements of White-Stevens and Rule 26 of the Federal Rule of Civil Procedure.

      The landowner-witness rule also limits a landowner’s testimony when the

landowner seeks to testify about the value of the property regarding uses of the

property different than how the landowner used the property. Marsh, 575 P.2d at

41. Before a landowner may testify to the value of his land for other uses, he must

lay a foundation that demonstrates the basis for his knowledge. See State v. Barnes,

                                             19
         Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 20 of 21



443 P.2d 16, 20 (1968). The landowner must “have some peculiar means of forming

an intelligent and correct judgment . . . beyond what is presumed to be possessed by

[persons] generally.” Marsh, 575 P.2d at 41 (ellipsis in original, internal quotations

omitted); Cf. Cedar Creek Grazing Assoc. v. Encore Operating, L.P., 2007 WL

9709795 (D. Mont. 2007).

         CONCLUSION.

         Conner filed a motion for summary judgment on Counts II−IV for fraudulent

transfer. Doc. 71 at 9−11. A claim for fraudulent transfer requires Foster to prove

that STM received something less than the “reasonably equivalent value” in

exchange for the bank property. See § 548. There remains a dispute regarding the

value of the bank property. Summary judgment is inappropriate. See Fed. R. Civ. P.

56(a).

                                         ORDER

         Accordingly, IT IS ORDERED:

    Conner’s motion for summary judgement and attorney fees (Doc. 68) is

         GRANTED in part and DENIED in part.

               1. Conner’s motion for summary judgment on the preferential transfer

               claim is GRANTED. Count I preferential transfer of the Amended

               Complaint (Doc. 39) is DISMISSED with prejudice.




                                             20
  Case 4:18-cv-00084-BMM Document 109 Filed 11/13/20 Page 21 of 21



         2. Conner’s motion for attorney fees is DENIED. Both parties shall

         bear their own costs.

 Foster’s motion for summary judgment (Doc. 64) on the preferential transfer

   claim is DENIED.

 Conner’s motion for summary judgment on the fraudulent transfer claim and

   attorney fees (Doc. 71) is DENIED.

   DATED this 13th day of November, 2020.




                                        21
